Electronically Filed
                                                               Supreme Court
                                                               SCMF-XX-XXXXXXX
                                                               19-AUG-2021
                                                               08:15 AM
                                                               Dkt. 133 ORD


                              SCMF-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               In the Matter of the Judiciary’s Response
                        to the COVID-19 Outbreak


  ORDER REGARDING TEMPORARY SUSPENSION OF THE TIME REQUIREMENTS
        UNDER HAWAIʻI RULES OF PENAL PROCEDURE RULE 5(c)(3)
               (CIRCUIT COURT OF THE FIRST CIRCUIT)
    (By: Recktenwald, C.J., Nakayama, McKenna, and Eddins, JJ.,
                    and Wilson, J., dissenting1)

             The COVID-19 pandemic has caused a public health

emergency.    In response to the declared state of emergency, the

Judiciary postponed non-urgent court business and limited in-

person proceedings in an effort to ensure the health and safety

of court users and Judiciary personnel, and to minimize the risk



      1  Dissent to Amended Order Re: Felony Defendants (Filed August 18,
2020); Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants at
Maui Community Correctional Center, Hawai‘i Community Correctional Center, and
Kaua‘i Community Correctional Center (Filed August 24, 2020); Order Re: Petty
Misdemeanor, Misdemeanor, and Felony Defendants (Filed August 27, 2020); and
Order Denying Petitioner’s “Motion to Compel Compliance with This Court’s
Orders” (Filed September 1, 2020). The Dissent was filed on February 18,
2021, in SCPW-XX-XXXXXXX. See also Dissent Re: Order Regarding Temporary
Extension of the Time Requirements Under Hawai‘i Rules of Penal Procedure Rule
10(a), (b), and (c) (Circuit Court of the Third Circuit), filed on June 1,
2021.
of spreading COVID-19 in the courts.          As COVID-19 cases remained

low, court operations resumed in accordance with public health

safety guidance, and to the extent possible with available

resources.     Criminal proceedings have proceeded in-person and by

video conference in accordance with court rules and as feasible.

             In mid-July 2020, there was a surge of COVID-19 cases

in Hawai‘i, and particularly within our community correctional

centers and facilities, including at the O‘ahu Community

Correctional Center (“OCCC”), where inmates were being held in

quarantine and the transport to court of custody defendants was

suspended.     At the time, in a letter to the court, the Office of

the Public Defender requested the temporary suspension of, inter

alia, Hawai‘i Rules of Penal Procedure Rule 5(c)(3), 2 noting that

defendants released from OCCC on bail or otherwise may need to


      2  HRPP Rule 5(c)(3) provides the following time requirements for a
preliminary hearing:

             The court shall conduct the preliminary hearing
             within 30 days of initial appearance if the defendant
             is not in custody; however, if the defendant is held
             in custody for a period of more than 2 days after
             initial appearance without commencement of a
             defendant’s preliminary hearing, the court, on motion
             of the defendant, shall release the defendant to
             appear on the defendant’s own recognizance, unless
             failure of such determination or commencement is
             caused by the request, action or condition of the
             defendant, or occurred with the defendant's consent,
             or is attributable to such compelling fact or
             circumstance which would preclude such determination
             or commencement within the prescribed period, or
             unless such compelling fact or circumstance would
             render such release to be against the interest of
             justice.


                                       2
quarantine and comply with isolation requirements, and that

allowing the courts to continue matters for non-custody

defendants would assist in those endeavors.

          On August 27, 2020, this court entered an order

temporarily suspending the time requirements set forth under

HRPP Rule 5(c)(3) for First Circuit criminal matters.     The order

was extended as conditions required.   The order expired on May

31, 2021, when the statewide positivity rate and

hospitalizations had stabilized, and there was reported to be no

active COVID-19 cases at OCCC.

          Since then, the rate of positive COVID-19 cases and

hospitalizations on O‘ahu have continued to fluctuate.    In recent

weeks, statewide infection and hospitalization rates have

surged, with record numbers of positive cases and rapidly

increasing hospitalizations being reported.   In addition, the

number of active positive cases reported at OCCC has also grown.

          Health and safety continue to be paramount during this

unprecedented time.   The current trajectory of the pandemic and

its impact on our community require continued flexibility and

vigilance in adapting to these extraordinary circumstances, and

the continued need to protect court users and Judiciary

personnel during this unprecedented time remains vital.     Under

the current circumstances, a temporary suspension of the time



                                 3
requirements set forth under HRPP Rule 5(c)(3) for First Circuit

criminal matters is necessary.

            Accordingly, pursuant to article VI, section 7 of the

Hawaiʻi Constitution and Hawaiʻi Revised Statutes §§ 601-1.5 and

602-5(a)(6), and Governor David Y. Ige’s Emergency

Proclamations,

            IT IS HEREBY ORDERED that the First Circuit may

temporarily extend the time requirements for preliminary

hearings, as set forth under HRPP Rule 5(c)(3), no longer than

reasonably necessary to protect public health and safety.

Judges, however, are strongly encouraged to follow the time

requirements and provisions set forth under HRPP Rule 5(c)(3) to

the extent possible, and utilize remote technology as feasible.

            This order is effective as of the date of filing and

shall expire on October 4, 2021, unless otherwise modified or

extended.

            Dated:   Honolulu, Hawaiʻi, August 19, 2021.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Todd W. Eddins




                                   4